Citation Nr: 0005776	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-20 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE 

Entitlement to accrued benefits under the provisions of 
38 U.S.C.A. § 5121(a)(5) (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946 and from August 1948 to November 1954, 
including service in World War II and in the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the appellant's claim 
for "accrued benefits" of the veteran.  The appellant, D. 
T., is the son of the veteran.

The appellant's claim was initially before the Board in 
December 1998, at which time it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1997.  

2.  On January 28, 1997, VA sent a check to the veteran in 
the amount of $15,998.00.

3.  The appellant son returned the check to the RO in 
February 1997.

4.  The appellant did not submit receipts of expenses for the 
veteran's last sickness.  

5.  The appellant and his siblings described expenses 
incurred in caring for their father, including expenses for 
travel, meal money, as well as expenses in helping to cook 
and clean for the veteran. 


CONCLUSION OF LAW

The appellant does not have basic entitlement to receive 
accrued benefits. 38 U.S.C.A. §§ 5121 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1000; 3.357 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating decision dated January 10, 1997, the RO granted the 
veteran an increased rating for prostatitis from 0 to 30 
percent effective April 29, 1996; granted the veteran an 
increased rating for rheumatoid arthritis from 10 percent to 
100 percent effective May 17, 1996; and granted the veteran 
entitlement to special monthly compensation based on 
rheumatoid arthritis effective May 17, 1996.  His combined 
rating was increased to 40 percent effective April 29, 1996, 
and increased to 100 percent with entitlement to special 
monthly compensation based on the need for aid and attendance 
effective May 17, 1996. 

The veteran's death certificate shows that he died on January 
[redacted], 1997, due to metastatic transitional cell renal 
carcinoma.  

The RO sent the veteran a letter notifying him of the rating 
decision on January 23, 1997. 

The claims folder includes a routing and transmittal slip, or 
"Optional Form 41," dated February 25, 1997, on which it is 
noted that the veteran's check #[redacted] in the amount of 
$15,998.00, dated January 28, 1997, was returned to VA on 
February 25, 1997.  

In February 1997, the appellant submitted an application for 
burial benefits, showing total funeral, burial, and 
transportation costs of $5,395.48.  A copy of the bill from a 
private funeral home was submitted.  

In February 1997, the appellant submitted a document entitled 
"Application for Amounts Due Estates of Persons Entitled to 
Benefits."  4 sons (L.T., E. T., D. T., M. T.) and 3 
daughters (L. D., D. D., B. W.) were listed as relatives 
surviving decedent who may be entitled to share in the 
estate.  The age of one child was 23, while the ages of the 
remaining children were all over 23.  On the back of the 
form, instruction 4 states that each bill covering expenses 
of the last sickness and burial should be submitted on the 
regular billhead of the creditor, and if paid, must be 
receipted to show by whom payment was made.  

In March 1997, the RO authorized $450 to the private funeral 
home in question for a burial and interment allowance.  

In the appellant's April 1997 notice of disagreement, it was 
noted that a check in the amount of $15,998.00 was returned 
to the VA.  He stated that while there were no outstanding 
debts with his estate, that those benefits should have come 
to his estate as other expenses were incurred by his 
children. 

In July 1997, statements were received from the veteran's 7 
children.  D. T. stated that he served as power of attorney 
for his father while he was sick from August 1996 to the date 
that he died on January [redacted], 1997, and that then he became 
administrator of the estate.  He stated that his time should 
have been worth minimum wage for the trips to pay bills and 
take care of all the financial business, making several trips 
to the hospital to take care of all necessary paper work, 
taking care of outside work every week, getting wood to heat 
the house with, and feeding all the animals and taking care 
of farm work also.  

M. T. stated that he incurred costs of $900 while his father 
was at the VA hospital from December 22 through January 15, 
including staying at the VA hospital during 10 "8 hour 
shifts", as well as gas mileage and meals.  

B. W. stated that she had total costs of $6,210.00 including 
costs for caring her father in his home after March 1996, 
travel expenses, and time spent with him while he was in 
several hospitals and after he returned from a VA hospital.  

L. T. stated that he had costs of $33,600.00 for staying with 
his father 24 hours a day from the time that he became ill in 
March 1996 until January 1997 when he died, excluding the 
times that he was in the hospital.  He noted that he had to 
give him all of his medicines, see that he had proper meals, 
and help him go to the bathroom and bathe.  

L. D. stated that she had costs of $2,750.00 from expenses 
for coming to the veteran's home to cook and clean and do 
laundry twice weekly from March 1996 to January 1997, along 
with staying at the VA hospital from December 22 through 
January 15, and gas mileage.  

D. D. stated that she had total costs of $3,150.00 from 
expenses coming to the veteran's home to cook and clean and 
do laundry twice weekly from March 1996 to January 1997, 
along with staying at the VA hospital from December 22 
through January 15, gas mileage, and getting a babysitter for 
her daughter.  

E. T. stated that he had expenses of $6,250.00 from taking 
his father to the VA hospital and other appointments, meal 
money, gas mileage for getting medicines and groceries, 
staying at the VA hospital from expenses coming to his home 
to cook and clean and do laundry twice weekly from March 1996 
to January 1997, along with staying at the VA hospital from 
December 22 through January 15, gas mileage, and staying at 
his father's home 24 hours a day to help with care.  



In the appellant's July 1997 substantive appeal, it was 
asserted that a check was received in the amount of 
$15,998.00 after the veteran's death which was returned to 
the VA.  He noted that the VA had not paid these funds to the 
estate as there were no outstanding debts and the burial 
benefit had been paid by the estate, and not the children.  
He wrote that expenses were incurred, although his father was 
not charged.  He felt that these funds were due to the 
veteran's estate, and since all of the children would 
participate in the division of them, that they were lawfully 
entitled to them.  

In the RO's May 1999 Supplemental Statement of the Case, they 
wrote that the statements from the various persons appear to 
show their estimates of the value of their services for the 
veteran, and were not expenses for which reimbursement could 
be considered.  They wrote that for reimbursement to be 
considered, the claimants would have to submit receipts 
showing the amounts paid for the veteran's last illness and 
burial, to whom the payments were made and the dates of 
payment.  They wrote that if the claimants would submit this 
information that they the claim would be reconsidered.  

In the February 2000 informal hearing presentation, it was 
asserted that the RO had denied the veteran's claim under 
3.1000 (a) (4) providing for reimbursement to the people who 
bore the expenses for the veteran's last illness and burial.  
It was noted that the claim was denied because the claimants 
did not have receipts to show actual service to the veteran, 
but rather statements of the estimated value of their 
services to the veteran.  It was requested that the veteran's 
children be given the opportunity to provide documentation to 
support their statements.  It was noted that the RO granted 
the veteran special monthly compensation for aid and 
attendance effective from May 17, 1996, and that the 
veteran's children stated that they provided total care for 
their father. 

Analysis

The law provides that accrued benefits (periodic monetary 
benefits from the years preceding the veteran's death which 
are due and unpaid at the time of death) shall be distributed 
in an order of precedence.  Upon the veteran's death, such 
benefits are paid to the first living person listed: 1) the 
veteran's spouse; 2) his children in equal shares; 3) his 
dependent parents; 4) the person who bore the expense of his 
last sickness and burial (to the extent of expenditure for 
same).  "Child" for this purpose means a child under 18, a 
child who became permanently incapable of self-support prior 
to age 18, and an unmarried child between the ages of 18 and 
23 who is attending school.  Among requirements for accrued 
benefits are that a claim must be filed within the year after 
the veteran's death, and payment is limited to benefits which 
accrued within two years before death. 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

After the veteran's death, the RO wrote the veteran a check 
in the amount of $15, 998.00, which was returned by the 
veteran's son, D. T.  The amount represented by the check 
becomes subject to distribution under the order-of-precedence 
distribution rules for accrued benefits, pursuant to 
38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000.  The appellant D. 
T. is not a proper recipient under the accrued benefits 
distribution rules.  He is the son of the veteran, but not a 
"child" as defined for accrued benefits purposes, and, as 
will be explained in detail below, he and his siblings did 
not bear the expenses for the veteran's "last sickness."  
There are no other proper recipients under the accrued 
benefits distribution rules as the veteran did not appear to 
be married at his death, and there were no dependent parents 
of the veteran's at his death. 

The appellant is not claiming that there were any burial 
expenses other than those which were already paid by the RO.  
The appellant's specific claim is that he and his siblings 
claim that they incurred expenses in caring for their father 
in his last sickness.  However, the expenses that the 
appellant and his siblings claim were spent for the veteran's 
last sickness are not appropriate expenses for which they can 
be reimbursed.  As the United States Court of Veterans 
Appeals (Court) held in Caranto v. Brown, 4 Vet. App. 516, 
518 (1993), the plain language of section 5121 (a) (5) 
excludes reimbursement from accrued benefits for non-medical 
expenses.  The Court further held that it was not arbitrary 
or capricious for the VA to require appellant to submit 
receipts regarding expenses incurred by her for her mother's 
care to substantiate payment prior to granting an application 
for accrued benefits.  Id. at 519.  

In this instance, the RO informed the appellant D. T. of the 
need to submit bills covering expenses of the veteran's last 
sickness on more than one occasion, but 
D. T. did not submit such receipts.  Instead, he and his 
siblings submitted statements that they incurred specific 
costs for staying with the veteran while he was sick both at 
the hospital and at his home.  They also stated that they 
helped their father take care of himself, including helping 
him take his medicine.  However, they did not submit specific 
receipts, and pursuant to Caranto, the VA can require the 
appellant to submit receipts regarding expenses incurred for 
care.  The appellant and his siblings also claimed that they 
had various travel and meal money expenses, as well as other 
expenses in helping to cook and clean for the veteran.  
However, these expenses are not medical expenses, and 
pursuant to Caranto, the plain language of section 5121 (a) 
(5) excludes reimbursement from accrued benefits for non-
medical expenses.  

It is noted that 38 U.S.C.A. § 5122 regarding checks mailed 
to a deceased payees does not apply in the veteran's case 
since the check in question of $15,998.00 was mailed to him 
after he died.  In summary, the appellant is not entitled to 
accrued benefits for bearing expenses from the veteran's last 
sickness.  Accordingly, his claim must be denied.  





ORDER

Entitlement to accrued benefits is denied.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



